Citation Nr: 1630130	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to VA benefits under 38 U.S.C.A. § 1805  as a child of a Vietnam Veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1965 to October 1967, and he received decorations including the Vietnam Campaign Medal and the Vietnam Service Medal.  The appellant is his adult daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administration decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including a copy of the transcript of the March 2016 Board hearing presided over by the undersigned Veterans Law Judge.


FINDING OF FACT

The competent and probative evidence shows that the appellant does not have any form or manifestation of spina bifida except spina bifida occulta. 





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child due to spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805 (West 2015); 38 C.F.R. § 3.814 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the issue addressed in this appeal, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Della Cruz v. Principi, 15 Vet. App. 143 (2001)).  The Board acknowledges that the appellant stated at the March 2016 Board hearing that she believes that there may be relevant evidence in the Veteran's claims file.  As discussed below, the case turns on whether the appellant's spina bifida is of a type or manifestation that may warrant a monthly allowance, and sufficient evidence regarding this essentially medical question has been associated with the appellant's claims file.  Review of the Veteran's available records reveals no indication of additional relevant evidence in the Veteran's file that would possibly substantiate the appellant's appeal.  

For children of a Vietnam veteran, VA may pay a monthly allowance, based upon the level of disability, to or for a child who had been determined to be suffering from spina bifida. 38 U.S.C.A. § 1805(a) (2015); 38 C.F.R. § 3.814(a) (West 2015).  

The term "spina bifida," is defined by 38 U.S.C.A. § 1802 as "all forms and manifestations of spina bifida except spina bifida occulta."  See also Jones v. Principi, 16 Vet. App. 219, 225-26  (2002) (holding that the plain language of 38 U.S.C.A. § 1802  does not limit the definition to "spina bifida" per se but includes other "forms and manifestations of spina bifida except for spina bifida occulta").   The relevant regulation likewise defines "spina bifida" as "any form and manifestation of spina bifida except spina bifida occulta."  38 C.F.R. § 3.814(c)(4).  For Chapter 18 purposes, the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord, but does not include other neural tube defects such as encephalocele and anencephaly.  See VA General Counsel Opinion 5-99 (May 3, 1999).  

Dorland's Medical Dictionary characterizes spina bifida as a neural tube defect characterized by defective closure of the vertebral arch, through which the spinal cord and meninges may protrude (s. bifida cystica) or may not (s. bifida occulta).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1748 (32d. ed. 2012).  Thus, the only type of spina bifida that is not entitled to VA benefits under 38 U.S.C.A. § 1805, spina bifida occulta, is the type in which there is a defect of the vertebral arch without protrusion of the spinal cord or meninges.  Id. 

In her July 2008 claim, the appellant reported that she was born in 1972 and is the Veteran's biological daughter.  Thus, she was conceived following the Veteran's period of service.  The question upon which this appeal turns is whether the appellant has any form and/or manifestation of spina bifida except spina bifida occulta.  This is an essentially medical question. 

The appellant is certainly competent to report her symptoms and observations, and the Board finds these reports credible.  However, the Board concludes that the determination as to the nature and diagnosis of a spine disorder, including the determination as to what specific type of spina bifida is present, is a medical matter beyond the knowledge of a layperson or non-expert.  The appellant as a layperson is not competent to provide an opinion on a complex medical matter such as the nature and diagnosis of a spine disorder, including the determination as to what specific type of spina bifida is present and her assertion in this regard are not competent or probative.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication in the record that the appellant has medical expertise and training, to include in the field of orthopedics, the Board finds that the appellant's lay allegation that she has a form or manifestation of spina bifida except spina bifida occulta has no probative value.  

On the other hand, the preponderance of the competent and probative evidence of record is against a finding that the appellant has a form or manifestation of spina bifida except spina bifida occulta.  In a July 2007 radiological study performed by radiologist Dr. W. M. of Valley Medical Arts Clinic, the appellant's specific type of spina bifida was diagnosed as spina bifida occulta present at the S1 level, and it is noted that the deformity of the lamina of this vertebral body is present on both the left and right sides.  This July 2007 medical finding of spina bifida occulta has significant probative value because it provides a precise diagnosis of the type of spina bifida the appellant has, it is based on objective radiological testing, and Dr. W. M. has the requisite medical expertise and training to render a precise diagnosis of spina bifida occulta.  Based on this July 2007 radiological study, the appellant's specific type of spina bifida is spina bifida occulta.  

The Board acknowledges that an August 2010 radiological study from Dr. W. M. shows an impression of developmental spina bifida with developmentally deformed lamina.  However, there is no indication in this record that this impression is a change in diagnosis from the previous precise diagnosis of spina bifida occulta.  For example, there is no indication in the August 2010 radiological study that the appellant's spina bifida developed a protrusion of the spinal cord or meninges since the prior July 2007 radiological study, which was also performed by Dr. W. M.  Given that the August 2010 radiological study was performed by the same radiologist in July 2007 at the same medical facility, the Board finds that it is reasonable to conclude that that the August 2010 impression of developmental spina bifida is a general notation regarding spina bifida that does not alter or contradict Dr. W. M.'s diagnosis of the spina bifida occulta type.  

The Board acknowledges the appellant's report that Dr. Rueda, her provider at Valley Medical Arts Clinic, diagnosed her with spina bifida, and not spina bifida occulta.  The Board also acknowledges that in an April 2011 letter and in Dr. Rueda's treatment records, to include an August 2010 private treatment record, Dr. Rueda notes that the appellant has spina bifida.  However, these notations of spina bifida do not specify the exact type of spina bifida that the appellant has.  Notably, the July 2007 Radiology Report from Valley Medical Arts Clinic shows that Dr. Rueda referred the appellant to the Valley Medical Arts Clinic's radiology department for radiological testing of the lumbosacral spine in order to determine the exact nature of her spinal disabilities.   Further, it is apparent from the August 2010 private treatment record, which notes that the appellant has spina bifida pursuant to the MRI of the lumbar spine, that Dr. Rueda based his notations of spina bifida on prior radiological testing.  Given that Dr. Rueda deferred his exact diagnosis to his medical facility's radiology department, and given that the radiology department found that the appellant's specific type of spina bifida is spina bifida occulta, the Board concludes that Dr. Rueda's notations of spina bifida are general notations regarding spina bifida that do not alter or contradict his diagnosis of the spina bifida occulta type.  

The Board also acknowledges that treatment records from the Valley Medical Arts Clinic submitted in May 2013 and an August 2010 letter from this same facility notes spina bifida under "Major Problem List."  However, given that this Major Problem List was generated by the Valley Medical Arts Clinic after this same facility rendered a specific diagnosis of spina bifida occulta, the Board finds that it is reasonable to conclude that that these notations of spina bifida under "Major Problem List" are general notations regarding spina bifida that do not alter or contradict the Valley Medical Arts Clinic's diagnosis of the spina bifida occulta type, which was documented in the aforementioned July 2007 radiological study.  

The Board also acknowledges that in April 2016, the appellant submitted evidence from an unidentified Family Practice medical facility dated in March 2016 which includes a summary of the appellant's medical issues and lists "spina bifida" as active under "Major Problem List."  However, there is no indication that the Major Problem List dated in March 2016 was rendered based on physical examination of the appellant or on medical or radiological findings, and the March 2016 record notes that the this summary may include notes that have not yet been reviewed by the appellant's provider.  Further, in the April 2016 treatment record from the same facility, the medical provider did not note a diagnosis of spina bifida and does not note spina bifida under "Major Problems" for that visit.  Accordingly, the Board concludes that the March 2016 notation of active spina bifida in the "Major Problem List" was part of a summary that was not rendered based on medical findings or signed off by a medical provider.  Therefore, this March 2016 notation of spina bifida has no probative value regarding the essentially medical question of whether the appellant has a form or manifestation of spina bifida other than spina bifida occulta.  

The Board acknowledges that the aforementioned March 2016 and April 2016 private treatment records were received by VA after certification of the appeals to the Board.  Under 38 C.F.R. § 20.1304, the Board must request that the appellant provide a waiver of AOJ consideration of any additional relevant evidence received by VA after 90 days post-certification of the appeal to the Board in order for the Board to proceed on the merits of the case.  However, the additional information in the March 2016 and April 2016 private treatment records are essentially duplicative of the evidence of record that has already been considered in the first instance by the AOJ, in that the AOJ has already considered general notations in medical records showing spina bifida.  As discussed above, the appeal turns on whether the appellant's precise type of spina bifida allows for entitlement to VA benefits under 38 U.S.C.A. § 1805.  

A waiver of initial AOJ review of these March and April 2016 records is not required because the competent and probative evidence of record that the AOJ already considered shows that the appellant has spina bifida occulta.    Based on the above facts already of record prior to the April 2016 submission of additional relevant evidence, there is overwhelming evidence that the appellant has the specific type of spina bifida that is precluded from VA benefits.  As discussed above, the records do not alter or contradict the evidence already of record.  Accordingly, obtaining a waiver of AOJ consideration of this additional evidence and/or remanding the case to provide the AOJ with the opportunity for initial review of this evidence would not possibly result in substantiation of the appellant's claim on the merits, and remanding the case would only serve to put additional burdens on VA without any benefit flowing to the appellant.  For these reasons the Board concludes that obtaining of a waiver of AOJ consideration and/or remand of the case for the AOJ to issue a new supplemental statement of the case is not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). 

The Board also acknowledges that the aforementioned July 2007 and August 2010 radiological study shows that the appellant has diagnoses of spinal disorders other than spina bifida occulta, including wedging of the vertebral bodies, degenerative changes, and disc space narrowing.  Also, a June 2003 radiology study showed transitional (lumbarlized) vertebral body of the lumbo sacral junction.  The Board also acknowledges the appellant's April 2011 statement contending that her spinal disorder will progress over time and that she is functionally impaired due to her degenerative spinal changes such as disc disease.  However, the above-discussed radiological studies show the appellant's specific spinal disorders listed separately and indicate no relationship between the appellant's spina bifida and her other separately diagnosed spinal disorders.  There is also no indication in the competent medical evidence of record that these spinal disorders are a form or manifestation of a form of spina bifida other than spina bifida occulta.  Further, as noted above, the appellant is not competent to attest as to the nature and diagnosis of a spine disability.  

The Board acknowledges that the appellant is functionally impaired due to her spinal disabilities.  The Board also acknowledges the appellant's contention that she is entitled to VA benefits because the Veteran served in Vietnam.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the competent and probative evidence shows that the appellant has spina bifida occulta, she is not entitled to a monetary allowance under 38 U.S.C.A. § 1805.  


ORDER

Entitlement to VA benefits under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran born with spina bifida is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


